DETAILED ACTION

This office action is responsive to the Applicant’s submission filed on 05/04/2021.

Response to Arguments
Applicant’s arguments, filed on 05/04/2021, with respect to claim rejections under 35 USC 103 have been considered but are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 19, 23, 106, 107, 111-118, 120 and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0335471 A1).
Consider claims 1 and 106:
Kim discloses a method for feeding back grouping indication information, applied to a terminal device (see Fig. 1 and paragraph 0049, where Kim describes a wireless communication system that includes base station and a user equipment; see paragraph 0013, where Kim describes that the base station receives feedback information from the user equipment; see paragraphs 0059-0061, where Kim describes an implementation with a processor that executes programs stored in a memory), comprising:
determining a candidate resource set, wherein the candidate resource set comprises Q second type resource groups, where Q is an integer greater than or equal to 1 (see Fig. 3 and paragraphs 0068-0069, where Kim describes a resource grid which has NDL × 12 sub-carriers in one downlink slot, thus Q= NDL);
receiving a signal transmitted on a resource of the candidate resource set (see Fig. 2 and paragraph 0065, where Kim describes that the user equipment receives a downlink sub-frame which has two downlink slots); 
selecting M resources from the candidate resource set according to the received signal (see Fig. 3 and paragraphs 0068-0069, where Kim describes a resource block with 12 sub-carriers is selected from the NDL × 12 sub-carriers based on one downlink slot of the received downlink sub-frame, thus M=12); and
dividing the M resources into N first-type resource groups, wherein M is an integer greater than or equal to 1 and N is a positive integer less than or equal to M (see Fig. 3 and paragraphs 0068-0069, where Kim describes that the resource block has 12 sub-carriers, thus M=12, and N=1); and
in response to determining that N is equal to 1, feeding back an index of each resource of the M resources to a base station (see paragraph 0144, where Kim describes that the user equipment can transmit information on a resource index to the base station
wherein a resource in the candidate resource set comprises a resource of the signal (see Fig. 2 and paragraph 0065, where Kim describes that the user equipment receives a downlink sub-frame which has two downlink slots, one slot includes a plurality of contiguous sub-carriers), comprising following resource types: a transmission port resource, a transmission sequence resource (see Fig. 3 and paragraph 0069, where Kim describes that the downlink slot includes 7 symbols; see paragraph 0051, where Kim describes that the symbols are transmitted in a stream, thus a transmission sequence) and a transmission time domain resource (see Fig. 2 and paragraph 0065, where Kim describes that the one slot includes symbols in time domain). 
Kim does not explicitly disclose: a resource in the candidate resource set comprises a transmission port resource.
However, Kim teaches that the downlink signal is transmitted to the user equipment via the antenna (see paragraph 0053).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include this statement: a resource in the candidate resource set comprises a transmission port resource, because a person in the art understand that an antenna is connected to an antenna port.
Consider claim 116:
	Kim discloses a method for receiving feedback information, applied to a base station (see paragraph 0009, where Kim describes a base station that receives feedback information from a user equipment), comprising: 
receiving feedback information from a terminal device, wherein the feedback information comprises an index of each resource of M resources selected by the terminal device (see paragraph 0144, where Kim describes that the user equipment can transmit information on a resource index to the base station),
performing resource scheduling and/or signal transmission according to the feedback information (see paragraphs 0014-0015, where Kim describes that the base station re-transmits downlink signal to the user equipment based on the feedback information);
wherein both N and M are integers, N is less than or equal to M, and the M resources are selected from a candidate resource set comprising Q second-type resource groups, wherein Q is an integer greater than or equal to 1 (see Fig. 3 and paragraphs 0068-0069, where Kim describes that the resource block has 12 sub-carriers, thus M=12, and N=1, a resource grid which has NDL × 12 sub-carriers in one downlink slot, thus Q= NDL);
wherein a resource in the candidate resource set comprises a resource of a signal transmitted on the candidate resource set (see Fig. 2 and paragraph 0065, where Kim describes that the user equipment receives a downlink sub-frame which has two downlink slots, one slot includes a plurality of contiguous sub-carriers), comprising following resource types: a transmission port resource, a transmission sequence resource (see Fig. 3 and paragraph 0069, where Kim describes that the downlink slot includes 7 symbols; see paragraph 0051, where Kim describes that the symbols are transmitted in a stream, thus a transmission sequence) and a see Fig. 2 and paragraph 0065, where Kim describes that the one slot includes symbols in time domain). 
Kim does not explicitly disclose: a resource in the candidate resource set comprises a transmission port resource.
However, Kim teaches that the downlink signal is transmitted to the user equipment via the antenna (see paragraph 0053).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include this statement: a resource in the candidate resource set comprises a transmission port resource, because a person in the art understand that an antenna is connected to an antenna port.
Consider claims 6, 107 and 117:
	Kim discloses the invention of claims 1, 106 and 116 above. Kim discloses: dividing the M resources into the N first-type resource groups according to receiving resources corresponding to the M resources (see Fig. 3 and paragraphs 0068-0069, where Kim describes a resource block with 12 sub-carriers is selected based on one downlink slot of the received downlink sub-frame, here M=12 and N=1).
Consider claims 8 and 118:
	Kim discloses the invention of claims 6 and 117 above. Kim discloses: one type of receiving resources corresponding to resources in a same first-type resource group are the same, where the receiving resources comprise a receiving time domain resource (see Fig. 3 and paragraph 0069, where Kim describes that a received downlink slot includes 7 OFDM symbols in time domain). 
Consider claim 19:
see paragraph 0051, where Kim describes that the downlink symbols include pilot symbols).
Consider claims 23, 115 and 120:
	Kim discloses the invention of claims 1, 106 and 116 above. Kim discloses: resources in a same first-type resource group support simultaneous reception by the terminal device (see paragraph 0082, where Kim describes that the user equipment has a transmission resource configuration scheme that simultaneously performs transmission and reception).
Consider claim 111:
	Kim discloses the method of claim 1 above. Kim discloses: dividing the M resources into the N first-type resource groups according to grouping configuration information (see Fig. 3 and paragraph 0069, where Kim describes that the 12 sub-carriers is comprised in a resource block, thus a grouping configuration, here M=12 and N=1).
Consider claim 112:
	Kim discloses the method of claim 1 above. Kim discloses: a number of the first-type resource groups (see Fig. 3 and paragraphs 0068-0069, where Kim describes that the resource grid includes NDL × 12 sub-carriers in one downlink slot).
Consider claim 113:
	Kim discloses the method of claim 1 above. Kim discloses: resources in a same first-type resource group belong to more than one groups of the Q second-type resource groups (see Fig. 3 and paragraphs 0068-0069, where Kim describes that the resource grid includes NDL × 12 sub-carriers, thus there are NDL resource groups, each resource group has same 7 OFDM symbols).
Consider claim 114:
see Fig. 3 and paragraphs 0068-0069, where Kim describes a resource block that includes 12 sub-carriers corresponding to same 7 OFDM symbols in time domain).
Consider claim 121:
	Kim discloses a base station, comprising: an antenna and a processor (see Fig. 1 and paragraph 0050, where Kim describes a base station 105 which comprises a transceiving antenna 130 and a processor 180), wherein the processor is configured to execute at least one program to implement the method of claim 116 (see paragraphs 0059-0061, where Kim describes an implementation with the processor 180 that executes programs stored in a memory).

Claims 15, 108 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0335471 A1), as applied to claim 1, and further in view of Imamura et al (US 2009/0141648 A1).
Consider claims 15, 108 and 119:
	Kim discloses the invention of claims 1, 106 and 116 above. Kim does not specifically disclose: in the first-type grouping indication information, resources in each of the N first-type resource groups are sequentially arranged according to receiving qualities of the resources.
	Imamura teaches: resources in resource groups are sequentially arranged according to receiving qualities of the resources (see Fig. 13A and paragraph 0095, where Imamura describes that each communication terminal selects a predetermined number “four” of resource blocks in descending order of received quality).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: in the first-type grouping indication information, resources in each of the N first-type resource groups are sequentially arranged according to receiving qualities of the resources, as taught by Imamura to modify the method of Kim in order to reduce the amount of channel quality report, as discussed by Imamura (see paragraph 0011).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIHONG YU/Primary Examiner, Art Unit 2631